Appellee, by petition for writ of certiorari, seeks to have sent up to this court for our consideration a certain record, towit, a minute entry, not from the lower court from which this appeal proceeded, but from a different court, i. e., the county court, from which the warrant committing the prisoner originated. This minute entry was not in evidence in the habeas corpus proceedings and was not under consideration in that trial. Such an entry, not having been introduced in evidence in the hearing below and therefore not properly a part of the record in the pending cause, is not the proper subject of writ of certiorari. Hearings in the appellate courts of this state proceed upon the recorded evidence and pleadings which were presented in the lower tribunal. Neither party can supplement the transcript on appeal with evidence which was not — though perhaps *Page 502 
should have been — introduced in the trial below.
This being the purpose of the petition for writ of certiorari, it is accordingly denied.
There appearing to be no new points raised by the application for rehearing, it is also overruled.
Opinion extended and application overruled.
                            After Remandment.